Title: From Thomas Jefferson to the County Lieutenants of Berkeley, Frederick, and Hampshire Counties, 27 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council March 27th. 1781

It being our Duty to see that such Proportion of Militia be called from your County either to the Westward or Eastward as is called from the other Counties, and being uninformed how many of them marched to the Westward, I am now to desire you will send men (deducting therefrom the number actually marched to the Westward) together with proper officers to perform a Tour of Duty in relief of those from other Counties now below. These having been already three months in service, I must request that your men may march within a week after you receive this Letter along the most direct Road to Williamsburg, carrying with them such good firearms and Accoutrements as they have or can procure. As the number called for is absolutely requisite you will be pleased to make up all Delinquencies by ordering other men and then to take effectual measures for sentencing those Delinquents to serve as regular Souldiers and sending them to relieve the men ordered in their room, noting particularly to the Commanding Officer who are to be relieved, and they shall thereon be relieved. I am with much respect Sir Your most obedt Servt.,

Th: Jefferson


P.S. We particularly wish and expect from your County that all should bring Rifles who have or can procure them.

 